COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Retired Judge Overton∗


NEWS AMERICA MARKETING, INC. AND
 GALLAGHER BASSETT SERVICES
                                                               MEMORANDUM OPINION∗∗
v.     Record No. 0482-06-4                                        PER CURIAM
                                                                   JULY 18, 2006
CHERYL A. DEANS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William H. Schladt; Ward & Klein, Chartered, on brief), for
                 appellants.

                 (Andrew S. Kasmer, on brief), for appellee.


       News America Marketing, Inc. and its insurer (hereinafter referred to as “employer”)

appeal a decision of the Workers’ Compensation Commission awarding temporary total

disability benefits to Cheryl A. Deans beginning May 5, 2005. Employer contends the

commission erred in (1) permitting Deans to submit records post-hearing concerning her

marketing efforts while prohibiting employer from challenging those records; (2) refusing to

allow employer to submit after-discovered evidence pursuant to the commission’s Rule 3.3; and

(3) finding Deans proved she suffered a change-in-condition entitling her to an award of benefits.

We have reviewed the record and the commission’s opinion, and we hold that this appeal is

without merit. Accordingly, we affirm the commission’s decision for the reasons stated by the

commission in its final opinion. See Deans v. News America Marketing, Inc., VWC File


       ∗
          Judge Overton took part in the consideration of this case prior to the effective date of
his retirement as senior judge on June 30, 2006 and thereafter by designation pursuant to Code
§ 17.1-400(D).
       ∗∗
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
No. 217-96-38 (Jan. 18, 2006). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-